Order entered September 26, 2016




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00301-CR

                      LADARIUS DELANE MCNEAL, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 380th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 380-80547-2015

                                        ORDER
      Based on the Court’s opinion of this date, we DIRECT the Clerk to issue the mandate in

these appeals INSTANTER.


                                                  /s/   DAVID L. BRIDGES
                                                        JUSTICE